Citation Nr: 0018732	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  95-04 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a bilateral knee 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active service from June 1963 to December 
1964.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  This issue was previously before the 
Board in September 1997 and July 1999 when the Board remanded 
the veteran's claim for additional development.  That 
development has been completed and the claim is ready for 
adjudication.  

In October 1999, the veteran submitted a VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, indicating the appointment of the American 
Legion.  

In May 2000, the veteran canceled his request for a 
videoconference hearing before a member of the Board.  At 
that time, the veteran submitted medical evidence to be 
considered by the Board in his appeal and waived 
consideration of this evidence by the agency of original 
jurisdiction.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  


FINDINGS OF FACT

1. Private medical records reflect that there was no 
fracture, dislocation, or bone or joint pathology of the 
knees in 1959 or 1960.  

2. The veteran's lower extremities were evaluated as normal 
on induction in 1963.  

3. In September 1964, the veteran complained of knee pain and 
aching when standing.  

4. A Medical Evaluation Board dated in December 1964 reflects 
bilateral chondromalacia patella.  

5. Competent medical evidence reflects that degenerative 
disease of the knees worsened with military service and 
that the symptoms of chondromalacia had their onset in 
service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, a 
bilateral knee condition, diagnosed as degenerative disease 
with chondromalacia patella, bilateral, was incurred in-
service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 3.303, 3.304(b) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, by a September 1997 decision, the 
Board found that new and material evidence had been submitted 
to reopen a claim for service connection for a bilateral knee 
condition.  See 38 C.F.R. § 3.156 (1999).  Based on the 
evidence obtained following the September 1997 and July 1999 
remands, the Board has determined that the veteran has 
presented a well-grounded claim for service connection for a 
bilateral knee condition.  See 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is a plausible claim, that is, 
a claim that appears to be meritorious.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); McManaway v. West, 13 
Vet. App. 60 (1999).  After a review of the evidence of 
record, the Board concludes that the duty to assist the 
veteran in the development of evidence pertinent to his claim 
has been satisfied.  See 38 U.S.C.A. § 5107(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303; 
see also Rose v. West, 11 Vet. App. 169 (1998).  Service 
connection may be established under 38 C.F.R. § 3.303(b) 
(1999) by evidence of (i) the existence of a chronic disease 
in service or during the applicable presumptive period and 
(ii) present manifestations of the same chronic disease.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  In addition, 
if a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  

The veteran contends that in his youth, he was physically fit 
and participated in organized sports starting at age 12.  He 
asserts that he had no apparent problems with his knees on 
entrance into service.  He contends that the x-rays of Dr. 
Johnson of the Galesburg Clinic are proof that no fracture, 
dislocation, bone or joint pathology, and no congenital 
anomalies to the right patella were noted.  He also contends 
that the knee problems noted in service were not part of a 
pre-existing condition and no previous injury existed.  He 
also asserts that at the time of his medical discharge in 
December 1964, he was advised that he would need kneecap 
replacement within 15-20 years.  

In light of the veteran's contentions regarding the presence 
or absence of pre-existing condition, the service medical 
records to include the enlistment physical and report of 
medical history are silent as regards a knee condition.  The 
Board notes that in Crowe v. Brown, 7 Vet. App. 238, 245 
(1994), the Court has held that if a disorder is not found 
during the enlistment examination, the fact that the veteran 
reported a history of symptoms is insufficient to rebut the 
presumption of soundness.  Id.  Only such conditions as are 
recorded in examination reports are to be considered as 
"noted."  Thus, the veteran's reported history of the pre-
service injury to the right knee on a subsequent examination 
does not constitute a notation of such an injury at service 
entrance.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
38 U.S.C.A. §§ 1111, 1132, 1137 (West 1991); 38 C.F.R. 
§ 3.304(b) (1999).  Hence, the veteran was found to be 
physically normal at induction and presumed to have been of 
sound condition as regards a bilateral knee condition.  
However, the presumption of soundness can be rebutted by 
clear and unmistakable evidence to the contrary.  See 38 
C.F.R. § 3.304(b) (1999); Gaham v. West, 12 Vet. App. 406 
(1999).

In this case, evidence received by the RO in May 1977 
reflects private medical treatment for the period of April 
1958 to August 1962.  Briefly, the veteran was evaluated for 
contusions to his knees and soreness.  He had a negative 
drawer sign on examination.  An April 1958 x-ray report from 
the Galesburg Clinic and Dr. Johnson reflects that the right 
patella and knee joint fail to reveal any evidence of recent 
fracture, dislocation, bone, or joint pathology.  The veteran 
was then 12 years of age.  A February 1959 entry reflects 
that the right knee "gets sore" when bumped - the same knee 
was injured playing baseball in April 1958.  A subsequent x-
ray dated in February 1959 reflects no evidence of fracture 
or congenital anomalies of the right patella.  In May 1960, 
the veteran, then 15 years old, fell down steps at school 
striking his left knee.  He was in constant pain - sometimes 
quite severe.  The impression was contusion to the left knee.  
A June 1960 x-ray report reflects that the left leg and knee 
joint fail to reveal any evidence of recent fracture, 
dislocation, or bone or joint pathology.  These records are 
silent as regards locking, stiffness, or giving way.  

Based on the above private medical evidence, the Board 
determines that the veteran did in fact sustain injuries to 
his knees pre-service.  However, the Board also notes that 
despite the childhood trauma to the knees, the pre-service x-
ray reports demonstrated no evidence of recent fracture, 
dislocation, or bone or joint pathology; that the lower 
extremities were evaluated as normal on induction; and that 
the veteran did not present with knee complaints until his 
second year of naval service.  Since the pre-service medical 
evidence does not show degenerative joint disease of both 
knees or chondromalacia prior to service, the presumption of 
soundness has not been rebutted as to the presence of 
disease.  See 38 U.S.C.A. § 1111; Vanerson v. West, 12 Vet. 
App. 254 (1999).  In that regard, the Board will address the 
claim on the basis of whether the knee disability was 
incurred in service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

The service medical records reflect that in June and 
September 1963, the lower extremities were evaluated as 
normal.  Entries dated in September 1964 reflect a history of 
trauma to the knees in the past, right knee swollen, and [  ] 
on one occasion years ago.  Both knees [were] injured playing 
football - now painful when standing up and have given out on 
him occasionally.  The impression was probably normal knees.  
The x-ray report reflects (1) essentially normal knee; (2) 
that the patella is bipartite on the right; and (3) that 
there is minimal flattening of the articulating surface on 
the left knee.  A November 1964 orthopedic clinic report 
reflects that he injured the right knee playing football in 
1963 and that the knee pain increased while standing or 
walking for long periods.  The knee pain was first noted in 
boot camp.  The veteran denied specific trauma.  There was 
moderate amount of chondromalacia with bipartite patella on 
the right.  A December 1964 Medical Evaluation Board report 
reflects a diagnosis of bilateral chondromalacia patella with 
progressive episodes of pain in his knees since enlistment 
into the Navy with increased stiffness, giving way, and 
locking of both knees.  The record also reflected marked 
subpatellar crepitation with pain on pressing of the patella, 
bilaterally.  The record notes that the past history was 
noncontributory.  

Post service evidence consists of private and VA medical 
records, as well as lay statements.  A July 1965 entry, in 
the treatment records from the Galesburg Clinic, reflects 
that the veteran was discharged from the Navy with a bone 
condition, that he currently complained of trouble with both 
knees (i.e., aching and hurting while walking), and that both 
knees had been injured.  The note also reflects "[h]as 
Bipartite patella".  The Board acknowledges the statements 
of the veteran and his lay witnesses as to the status of his 
knees prior to and after his military service.  The record 
shows that the veteran has consistently argued since 1977 
that the current bilateral knee symptoms had their onset in 
service and have continued since that time.  The lay 
statements of family and friends essentially denied that the 
veteran suffered from any knee problems, handicap, or 
physical disability prior to service.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, a lay person is 
not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

A VA outpatient x-ray dated in February 1994 reflects: 
findings suspicious of an old quadriceps injury just superior 
to the left patella and findings consistent with minimal 
degenerative joint disease at both patellofemoral joints.  
The report of the September 1997 compensation and pension 
examination reflects that the examiner reviewed the claims 
folder and that, inter alia, the veteran claimed to have 
osteoarthritis in the knees.  The medical history reflects 
that the problems started in 1963 when he served aboard a 
ship in the Navy.  He was diagnosed with chondromalacia and 
received a medical discharge.  The examiner noted that he did 
not find any significant knee disorder.  The diagnosis was 
chronic knee pain with no significant findings.  

A subsequent report of VA examination dated in October 1999 
with a December 1999 amendment reflects that the claims file 
was reviewed.  The reports reflect that the degenerative 
disease of the knees is most likely not due to his time in 
the service, but worsened by his time in service to a 
moderate degree, and that the bilateral patellofemoral 
syndrome was not related to the veteran's military service.  
The chondromalacia patella existed prior to his service time 
and [was] not service connected.  The amendment reflects that 
the excess activity and stress placed on the knee during 
service did more likely than not contribute to the veteran's 
diagnosis of degenerative disease and that this was based on 
the veteran's subjective complaints.  See Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay statements are considered to 
be competent evidence when describing the features or 
symptoms of an injury or illness); see also Swann v. Brown, 5 
Vet. App. 229 (1993).  In the alternative, Dr. Miniter in 
April 2000 following an examination of the veteran and a 
review of the x-rays from Iowa City [VA] reports that the 
veteran developed symptoms of chondromalacia while in the 
Navy.  Even though, Dr. Miniter noted that it was less clear 
as to whether the arthritis was related to activities while 
in the Navy, the VA examiner noted that degenerative disease 
of the knees worsened during military service.  

It appears that after a review of relevant documents and an 
examination with interview of the veteran, both physicians 
formed their opinions on independent grounds.  See Reonal v. 
Brown, 5 Vet. App. 458 (1993).  Here, the Board has one 
physician establishing a pre-service condition based on his 
review of the record and establishing a nexus to service for 
degenerative disease of the knees but not bilateral 
chondromalacia patella, and another physician establishing 
onset of symptoms related to chondromalacia patella in 
service, but not establishing a nexus to service for 
arthritis.  In light of the above medical opinions when 
aggregated with the pre- and early post service evidence, the 
Board finds that the evidence is in equipoise and warrants 
the resolution of all reasonable doubt in favor of the 
veteran.  See 38 C.F.R. § 3.102 (1999).  

In review, there was no indication of fracture, dislocation, 
or bone or joint pathology on x-rays of the knees between 
1959 and 1960.  The induction examination evaluated the lower 
extremities as normal.  After 1 year of military service, the 
veteran complains of symptoms not similar to those shown 
prior to service.  He is separated from service pursuant to a 
Medical Evaluation Board in December 1964 finding him unfit 
for duty due to chondromalacia patella, bilateral.  Less than 
8 months after separating from service, the veteran is 
evaluated for complaints he relates as having their onset in 
service.  Lay statements reflect no knee problems or 
disability prior to service.  The symptoms have continued 
since service increasing in severity.  The recent 
examinations when taken together relate the bilateral knee 
symptoms to the veteran's service.  See Caluza v. Brown, 7 
Vet. App. 489 (1995); Savage v. Gober, 10 Vet. App. 488, 495 
(1997); 38 C.F.R. § 3.303(d).  Therefore, resolving all 
reasonable doubt in favor of the veteran, service connection 
for a bilateral knee condition to include degenerative joint 
disease with chondromalacia patella is warranted.  



ORDER

Service connection for a bilateral knee condition to include 
degenerative joint disease with chondromalacia patella is 
granted.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeal

 

